Citation Nr: 1044173	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-08 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an effective date prior to March 1, 2002 for 
the grant of service connection for IBS.

2.  Entitlement to a separate rating for irritable bowel syndrome 
(IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.W. Loeb

INTRODUCTION

The Veteran served on active duty from January 1988 to June 1991.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which granted service connection for IBS and 
evaluated it together with the Veteran's previously service-
connected removal of the gall bladder with gastroesophageal 
reflux disease, nausea, vomiting, and diarrhea (gastrointestinal 
disability).  This rating decision increased the Veteran's rating 
for her gastrointestinal disability from 10 to 30 percent 
beginning March 1, 2002, the effective date of a new regulation 
recognizing IBS as a chronic presumptive disease based upon 
service in Southwest Asia during the Gulf War under 38 C.F.R. 
§ 3.114(a) (2010).  The Veteran timely appealed the earlier 
effective date issue.  An October 2007 Board decision denied the 
issues listed on the title page.  

The October 2007 Board denials of entitlement to a separate 
rating for IBS and entitlement to an effective date prior to 
March 1, 2002 for the grant of service connection for IBS were 
vacated and remanded to the Board by an Order of the Court of 
Appeals for Veterans Claims (Court) in August 2009 based on a 
July 2009 Joint Motion For Partial Remand (Joint Motion). 

A letter was sent to the Veteran on August 25, 2009, in which the 
Veteran was given 90 days from the date of the letter to submit 
additional argument or evidence in support of her appeal prior to 
the Board's readjudication.  A letter from the Veteran, dated 
September 7, 2009 noted that the Veteran did not have any 
additional evidence to submit and requested that the Board 
proceed immediately with readjudication of the claim.  

In December 2009, the Board remanded this case to the RO to 
provide the Veteran with a relevant VCAA letter and to adjudicate 
the issue of a separate rating for IBS.


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for 
symptoms of nausea, vomiting and diarrhea was received on October 
23, 1995, which was denied by rating decision dated in December 
1997.

2. In August 1998, the Veteran filed a Notice of Disagreement 
with a December 1997 rating decision which denied service 
connection for an illness manifested by nausea, vomiting and 
diarrhea. 

3. No Statement of the Case was issued in response to the 
Veteran's August 1998 Notice of Disagreement.  

4. Symptoms associated with the Veteran's complaints of an 
illness manifested by nausea, vomiting and diarrhea have been 
identified as associated with irritable bowel syndrome. 


CONCLUSIONS OF LAW

1. The Veteran's claim of service connection for a disorder 
characterized by symptoms of nausea, vomiting and diarrhea has 
been pending since receipt on  October 23, 1995.

2. The criteria for an effective date of October 23, 1995 for the 
grant of service connection for irritable bowel syndrome are met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for the grant of 
service connection for irritable bowel syndrome, now established 
as March 1, 2002 based upon the date of liberalizing legislation.  
The Board presently grants the appeal, and assigns an effective 
date of October 23, 1995, representative of the date of receipt 
of the Veteran's original application for service connection.  

On October 23, 1995, the Veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) indicating that while she was 
serving in the Persian Gulf, she had digestive problems and 
abdominal pains, as well as other symptoms and diagnoses not 
relevant to the present matter.  

After due course of development of her claims, in December 1997 
the RO issued a rating decision which granted service connection 
for removal of the gall bladder, and which evaluated the 
Veteran's complaints of vomiting and diarrhea to her gall bladder 
disorder, as well as a histrionic personality disorder.  The RO 
found that "no undiagnosed illness manifested by nausea, 
vomiting, and diarrhea has been diagnosed."

In a Notice of Disagreement signed on August 13, 1998, the 
Veteran specifically appealed the "denial of service connection 
for" nausea, vomiting and diarrhea and the assignment of a zero 
percent rating for the removal of the gall bladder.  The Veteran 
argued that the digestive symptoms should be rated either 
independently or considered as residuals of the gall bladder 
removal.  

In October 2000, the RO assigned a 10 percent rating to service-
connected gall bladder removal.  As part of its assignment of 
this rating, the RO included the Veteran's digestive symptoms 
complaints, as evidenced by its notation in the rating decision 
immediately following the discussion of the Veteran's abdominal 
pain and 
Distress that the newly-assigned rating "appear[ed] to be a 
grant of benefits sought on notice of disagreement."  A 
handwritten notation was entered beside the designation of the 
Veteran's service-connected rating for removal of the gall 
bladder under Diagnostic Code 7318 as "history of nausea, 
vomiting (and) diarrhea."  


In its November 2000 letter forwarding advising the Veteran of 
the October 2000 rating decision, the RO did not specifically 
mention her contention regarding complaints of nausea, vomiting 
and diarrhea.  Instead, in that portion of its letter noting its 
evaluation of the gall bladder disorder, the RO noted that "this 
is a grant of the benefit sought on appeal as to this issue."  

In January 2001, a Statement of the Case was issued as to other 
issues then on appeal, without mention of the Veteran's assertion 
of service connection for a disorder characterized by nausea, 
vomiting and diarrhea.  

In a November 2004 Decision Review Officer rating decision, 
service connection was granted for irritable bowel syndrome, and 
was evaluated under a hyphenated rating of Diagnostic Codes 7346-
7318.    

After a review of this record, the Board finds that the Veteran's 
claim of service connection for a disorder characterized by 
nausea, vomiting and diarrhea has been pending since October 23, 
1995.  The timely filing of the Veteran's notice of disagreement 
in August 1998 initiated the appellate review process which is 
not completed until the provision of a Statement of the Case to 
the claimant, and the timely submission by the claimant of a 
Substantive Appeal, or its equivalent, or the Board's waiver of 
submission of such a document.  Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

Thus, the claim that arose by application received on October 23, 
1995 remains pending, and current law as to the identification of 
such claims is applicable.  As to current law, in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), it was held in part that an 
application for service connection must be read broadly by VA 
adjudicators to encompass any diagnoses reasonably within the 
scope of the claimed specific disability. The Court noted that 
"multiple medical diagnoses or diagnoses that differ from the 
claimed condition do not necessarily represent wholly separate 
claims," and that because a lay claimant is only competent to 
report symptoms and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms. Id. at 6-7.

Read broadly, the Veteran's continuous assertion since October 
23, 1995 has been that she had a digestive or abdominal disorder 
that was variously diagnosed as associated with gall bladder 
removal; histrionic personality disorder and irritable bowel 
syndrome - all but the personality disorder now service-
connected.  

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2010). Unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim re-opened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a) (West 2002). The implementing regulation 
clarifies this to mean, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based on an 
original claim, a claim re-opened after final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later. 38 C.F.R. § 
3.400 (2010).

Critical to this matter, the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on the 
date that the application upon which service connection was 
eventually awarded was filed with VA. Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Further, when an original claim for 
benefits is pending, the date on which the evidence is submitted 
is irrelevant.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  


As alluded to, the Veteran's service treatment records indicate 
incidents involving treatment for vomiting and diarrhea, which 
were also noted during an October 1993 VA psychiatric 
examination.  She was treated for vomiting of "unknown 
etiology" by VA in October 1992; complained of a burning 
sensation of abdominal discomfort, nausea and vomiting to VA 
medical care providers, who diagnosed acute and chronic 
cholecystitis during a brief hospitalization in June 1995.  

In September 1997, a VA examiner reviewed the Veteran's claims 
folder and conducted an examination of the Veteran.  He diagnosed 
the Veteran as having irritable bowel syndrome, as well as 
status-post gall bladder removal.  He noted the Veteran's 
description of gastrointestinal distress, abdominal pain, 
diarrhea and heartburn since her discharge from active duty.  In 
a March 2006 letter, R.K. Uppal, M.D. reported that he had been 
the Veteran's treating physician since October 2000.  He noted 
that the Veteran had been diagnosed with irritable bowel syndrome 
in 1993.

Given that the Veteran's claim has been pending since October 23, 
1995 and that the symptoms she has consistently reported since 
that time have been identified as involving irritable bowel 
syndrome, an effective date of October 23, 1995 will be assigned.  
The rule for application in this matter is the general rule that 
the effective date for service connection for irritable bowel 
syndrome is the date the Veteran's claim for service connection 
was received, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 


ORDER

An effective date of October 23, 1995 is assigned for the grant 
of service connection for irritable bowel syndrome.  To this 
extent, the appeal is granted.  





REMAND

According to the July 2009 Joint Motion, the Board did not have 
jurisdiction of the issue of a separate rating for IBS because no 
Statement of the Case had been issued.  
Although the December 2009 Board remand directed the AMC/RO to 
adjudicate the issue of entitlement to a separate rating for IBS, 
to include providing a Statement of the Case with notification of 
the Veteran's appellate rights if the issue was denied and a 
timely notice of disagreement was received, no rating decision or 
Statement of the Case was issued.  Rather, the issue was 
addressed in an August 2010 Supplemental Statement of the Case.  
A Statement of the Case is not a rating decision, and may not be 
substituted for one. Under 38 C.F.R. § 3.103(f), the claimant is 
to notified in writing of decisions affecting the payment of 
benefits or granting relief. All notifications will advise the 
claimant of the reason for the decision, including the effective 
date of the decision, the right to a hearing subject to other 
provisions of law, the right to initiate an appeal by filing a 
Notice of Disagreement which will entitle the claimant to a 
Statement of the Case for Assistance in perfecting an appeal, and 
the periods in which an appeal must be initiated and perfected. 
38 C.F.R. § 3.103(f).

The Courts have held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, 
the Board finds that the RO did not adequately comply with the 
terms of the Board's December 2009 remand.  Id.  

Accordingly, the case is again REMANDED for the following 
actions:

The AMC/RO will adjudicate the issue of 
entitlement to a separate rating for IBS.  
If the issue is denied and a timely notice 
of disagreement is received, the AMC/RO 
must issue a Statement of the Case and 
notification of the Veteran's appellate 
rights.  38 C.F.R. § 19.26 (2010).  
Thereafter, if indicated, the issue will be 
returned to the Board for the purpose of 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


